DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Feng Shan on 2/24/2022 and 2/25/2022.
The application has been amended as follows:
 Claim 3. (Previously Presented) The method according to claim 1, wherein in the step (1), the reaction time of said 2,2-bipyridyl-5,5'-diacid chloride and said 1,4,8,11- tetraazacyclotetradecane is 24 to 48 hours, and the reaction temperature is 45 to 50 °C.
  
Claim 4. (Previously Presented) The method according to claim 1, wherein in the step (1), after the reaction of said 2,2-bipyridyl-5,5'-diacid chloride and said 1,4,8,11- tetraazacyclotetradecane, the reaction system is washed successively with KOH aqueous solution, chloroform and ethanol, then placed in DMF (Dimethylformamide) and heated at 140-150 0C for 12 hours, then filtered, and the obtained solid is dried to obtain a polynitrogen heterocyclic polymer.

Claim 8. (Currently Amended) The method according to claim 1, further comprising adding the magnetic Fe2O3 nanosphere with PNH surface modification into water containing organic pollutants, then adding hydrogen peroxide, under illumination to complete degradation of organic pollutants in water 

Allowable Subject Matter
Claims 1-8 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art does not suggest nor fairly disclose adding the polynitrogen heterocyclic polymer to an aqueous solution of iron salt to obtain the magnetic Fe2O3 nanosphere with PNH surface modification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/CAMERON J ALLEN/Examiner, Art Unit 1774

/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774